Citation Nr: 0801622	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  99-25 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for muscle pain as due 
to an undiagnosed illness.  

2.  Entitlement to service connection for painful elbow and 
hand joints as due to an undiagnosed illness.  

3.  Entitlement to service connection for myasthenia gravis, 
including as due to an undiagnosed illness.  

4.  Entitlement to service connection for memory loss as due 
to an undiagnosed illness.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for a low back strain.  

6.  Entitlement to an increased disability rating for a left 
knee disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980 and from April 1985 to August 1992, including 
a period of service in Southwest Asia.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The decision, in part, denied service 
connection for myasthenia gravis, chronic fatigue, blurred 
vision, eye twitching, partial paralysis and dysarthria, 
painful elbow and hand joints, memory loss, and muscle pain.  
Additionally, the December 1998 rating decision denied the 
veteran's claim for an increased evaluation for a left knee 
disability.  Service connection was granted for a low back 
strain and assigned a 10 percent evaluation.  The veteran 
appealed the initial rating for his low back disability, as 
well as all the other issues decided.

The veteran testified at a January 2001 Travel Board hearing 
before the undersigned Veterans Law Judge.

This matter was before the Board in July 2001 and October 
2004, and was then remanded for further development.  

Clarification of issue on appeal

At the time of the October 2004 Board remand, the issues on 
appeal included entitlement to service connection for chronic 
fatigue, blurred vision, eye twitching, partial paralysis and 
dysarthria, to include as due to undiagnosed illnesses.  Upon 
review, the Board finds that this issue is no longer on 
appeal.  

In a July 2006 rating decision, the RO granted service 
connection for "chronic fatigue, blurred vision, eye 
twitching, partial paralysis and dysarthria, as due to 
undiagnosed illnesses."  See the "Subject to Compensation" 
section of the rating decision.  The Board notes that there 
is some question as to whether dysarthria was to be included 
in the service-connected disability as the "Decision" 
section of the rating decision does not include dysarthria 
and the May 2007 Supplemental Statement of the Case (SSOC) 
continues to note the issue of entitlement to service 
connection for dysarthria, to include as due to an 
undiagnosed illness, as being on appeal.  While there is 
ambiguity in the record, the ambiguity is resolved in the 
veteran's favor and the Board reasonably construes the 
service-connected disability to include dysarthria.  

The issue of entitlement to an increased rating for left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served on active duty in Southwest Asia 
during the Persian Gulf War.

2.  The veteran's muscle pain has been attributed to a known 
clinical diagnosis, specifically myasthenia gravis.  

3.  The veteran's painful elbow and hand joints have been 
attributed to a known clinical diagnosis, specifically 
myasthenia gravis.  

4.  With resolution of doubt in the veteran's favor, the 
medical evidence indicates that the veteran's myasthenia 
gravis is related to his military service.  

5.  The veteran's memory loss has been attributed to a known 
clinical diagnosis, specifically anxiety disorder.  Service 
connection is in effect for anxiety disorder.  

6.  Since the grant of service connection, the veteran's low 
back strain has been productive of pain and slight limitation 
of motion.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted for muscle pain as 
due to undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

2.  Service connection is not warranted for painful elbow and 
hand joints as due to undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).

3.  Myasthenia gravis was incurred in incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

4.  Service connection is not warranted for memory loss as 
due to undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

5.  The schedular criteria are not met for an initial rating 
in excess of 10 percent for low back strain.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
(DCs) 5292, 5295 (2003); 38 C.F.R. § 4.71a, DCs 5235-5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of these 
claims by rating decision in December 1998.  But this was 
both a practical and legal impossibility because the VCAA was 
not enacted until later - in November 2000.  And in 
Pelegrini II, the Court clarified that in this type situation 
VA does not have to vitiate the initial decision and 
start the whole adjudicatory process anew, as if the initial 
decision was not made.  Rather, VA need only ensure the 
veteran receives or since has received content-complying 
notice such that he is not prejudiced.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Here, the RO readjudicated 
the claims and sent the veteran a SSOC in May 2007, following 
the VCAA notice compliance actions in August 2001, October 
2003 and November 2004.  The 2001 letter was sent as a direct 
result of the Board's July 2001 remand - which, in part, was 
to specifically ensure VCAA compliance.  The veteran was 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to the notices.  His 
representative submitted written argument on his behalf in 
December 2007.  Therefore, there is no prejudice to him 
because his claims were readjudicated by the RO after 
appropriate VCAA notice was provided.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the November 2004 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice by way of 
the May 2007 SSOC, including as it relates to the downstream 
disability rating and effective date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service treatment records 
from the veteran's second period of service (April 1985 to 
August 1992), VA medical records and reports of 
VA examinations addressing the etiology and the current 
severity of the claimed conditions - the dispositive issues.  
In November 2002, the United States Army advised that there 
were no service treatment records on file at the National 
Personnel Records Center for the veteran's first period of 
service (September 1976 to September 1980).  In 
correspondence dated that month, the RO notified the veteran 
of this fact and provided him with an additional 30 days in 
which to furnish evidence he had in possession to support his 
claims.  The veteran did not respond.  

The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).



Service Connection Claims

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

For certain chronic disorders, including myasthenia gravis, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2007).



Service connection - undiagnosed illnesses

The veteran is seeking entitlement to service connection for 
muscle pain and painful elbow and hand joints due to an 
undiagnosed illness. His available service records reflect 
that he served in the Southwest Asia theater of operations 
from November 1990 to June 1991.

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, Title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to Title 38, United States Code.  That 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  See also 
38 C.F.R. § 3.317 (2007).  In addition, 38 C.F.R. § 3.317 
requires that the claimed illness be supported by objective 
indications of chronic disability.

The United States Court of Appeals for the Federal Circuit 
held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994). 



Entitlement to service connection for muscle pain, including 
as due to an undiagnosed illness.  

Entitlement to service connection for painful elbow and hand 
joints, including as due to an undiagnosed illness.  

Because these claims are being resolved in the same manner, 
the Board will discuss them together.

Analysis

Although the veteran has requisite service in the Southwest 
Asia Theater of operations, his complaints of muscle pain, 
and painful elbow and hand joints have been attributed to 
myasthenia gravis.  See April 2003 VA examination.  Inasmuch 
the veteran's muscle and joints pain has been attributed to a 
known clinical diagnosis, the undiagnosed illness provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for 
application in the instant case.  The question of whether 
service connection is warranted for myasthenia gravis is 
addressed immediately below.  

Entitlement to service connection for myasthenia gravis, 
including as due to an undiagnosed illness.  

Analysis

Initially, the Board notes that myasthenia gravis is itself a 
known clinical diagnosis.  Therefore, like the conditions 
addressed above, service connection is not warranted under 
the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.

The Board finds, however, that service connection for 
myasthenia gravis is warranted on a direct basis.  Regarding 
the first Hickson element, current disability, the Board 
acknowledges that the most recent VA examination conducted in 
September 2005 does not reflect a diagnosis of myasthenia 
gravis.  However, as acknowledged in the October 2004 Board 
remand, the April 2003 VA examiner diagnosed myasthenia 
gravis.  The 2003 VA examination report reflects that such 
diagnosis was based on a review of the claims file and a 
contemporaneous medical examination.  The Board recognizes 
that the Court recently held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, No. 05-0468 
(Vet. App. June 21, 2007).  Accordingly, the Board finds that 
although the September 2005 VA examination does not show a 
current diagnosis of myasthenia gravis, the fact that the 
condition was diagnosed during the claims process satisfies 
Hickson element (1).  

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

A review of the evidence of record shows that myasthenia 
gravis was initially diagnosed in 1994, more than one year 
following the veteran's discharge from service.  Therefore, 
the statutory presumption pertaining to myasthenia gravis 
specifically is not applicable in this case.  See 38 C.F.R. 
§§ 3.307, 3.309 (2007).

With respect to in-service injury, the veteran contends that 
he has myasthenia gravis as a result of taking required 
medication and/or from exposure to certain nerve gases/agents 
while in Southwest Asia.  A report from the Department of the 
Army dated in September 1991 shows that the veteran was given 
Pyridostigmine Bromide (NAPP) and Chloroquin Phosphate 
(Malaria) pills.  The Pyridostigine Bromide pills were taken 
when there was a warning of a threat of chemical/biological 
warfare.  The Chloroquin Phosphate pills were taken each 
Sunday to decrease the chance of becoming susceptible to 
malaria.  The report indicates that the veteran was exposed 
to oil and gas pollutants and other contaminates from 
approximately 300 oil and gas well fires from the destroyed 
AR-Rawdatayn Petroleum Fields.  A July 1997 letter from the 
Office of the Secretary of Defense states that rockets were 
destroyed at Khamisiyah on March 10, 1991 and that the nerve 
agents Sarin and Syclosarin may have been released into the 
air.  It was reported that if the veteran was with his unit 
at this time, he might have been exposed to a very low level 
of nerve agents.  Given the documentation provided by the 
Department of the Army and the Secretary of Defense, the 
Board finds that Hickson element (2) has been met.  

With respect to Hickson element (3), medical nexus, the Board 
notes that there is a conflict in the medical evidence as to 
whether the veteran's myasthenia gravis is a result of his 
military service.  The April 2003 VA examiner reported that 
the medical literature did not indicate a relationship 
between myasthenia gravis and Pyridostigmine or Chloroquin 
Phosphate.  However, the September 2005 VA examiner 
maintained that excessive use of Pyridostigmine could cause 
weakness that could not be differentiated from myasthenia 
gravis itself.  The examiner went on to opine that 
notwithstanding the fact that the multiple symptomatologies 
had improved and resolved in spite of some residual effects, 
the symptomatology suggestive of myasthenia gravis shown in 
1994 was as likely as not a reaction to Pyridostigmine dosage 
taken at that time.  The VA examiner also noted the veteran's 
history of exposure to nerve gases and oil well fires.  

In such a circumstance, the Board determines that these 
opposing conclusions roughly balance each other out, 
rendering such evidence in relative equipoise.  That is, the 
Board is unable to determine a basis to favor one opinion 
over the other.  Both VA examiners reviewed the claims file 
in formulating their opinion.  Accordingly, the veteran 
receives the benefit of the doubt, and the Board will find 
that Hickson element (3) has been met.  

Since all three Hickson elements are satisfied, service 
connection is granted for myasthenia gravis on a direct 
basis.  The appeal is allowed to that extent.

As noted above, the medical evidence indicates that the 
veteran's muscle and joints pains are part and parcel of his 
myasthenia gravis.  Therefore, such symptomatology should be 
considered when evaluating the now service-connected 
myasthenia gravis.  

The Board notes that service connection has already been 
granted for chronic fatigue, blurred vision, eye twitching, 
partial paralysis and dysarthria as due to undiagnosed 
illnesses.  See the July 2006 rating decision.  A review of 
the medical evidence suggests that such complaints can also 
be symptoms of myasthenia gravis.  While the Board 
acknowledges that the veteran may be entitled to separate 
ratings for symptoms under Esteban v. Brown, 6 Vet. App. 259 
(1994) (separate disabilities arising from a single disease 
entity are to be rated separately), the RO must be cognizant 
of the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2007) 
(the evaluation of the same disability under various 
diagnoses is to be avoided) in evaluating the myasthenia 
gravis.

Entitlement to service connection for memory loss, including 
as due to an undiagnosed illness.  

Analysis

The April 2003 VA psychiatric examiner attributed the 
veteran's memory loss to a diagnosis of anxiety disorder.  
The Board notes that there is no medical opinion to the 
contrary.  As such, service connection is not warranted under 
the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  

Regarding whether service connection is warranted on a direct 
basis, see Combee, the Board notes that service connection is 
already in effect for anxiety disorder.  See the March 2004 
rating decision.  As the veteran's memory loss is shown to be 
part and parcel of the already service-connected anxiety 
disorder, a separate grant of service connection would 
violate 38 C.F.R. § 4.14 against pyramiding.

Entitlement to an initial evaluation in excess of 10 percent 
for a low back strain.  

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson  at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2007).  

When determining the severity of a musculoskeletal disability 
such as the ones at issue, which are at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when her 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2007).

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  The RO provided the veteran 
with the new regulatory criteria in the March 2004 
supplemental statement of the case (SSOC).  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board will therefore 
evaluate his disability under both the former and current 
standards, keeping in mind the revised criteria may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2007); VAOPGCPREC. 3-2000 (April 10, 2000); Green v. 
Brown, 10 Vet. App. 111, 117 (1997).

Under former DC 5292, for limitation of motion of the lumbar 
spine, a 10 percent evaluation requires slight limitation of 
motion, a 20 percent evaluation requires moderate limitation 
of motion, and a 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).

Under former DC 5293, a 10 percent rating is assigned for 
mild intervertebral disc syndrome (IVDS) and a 20 percent 
evaluation is assigned for IVDS with recurring attacks.  A 40 
percent evaluation is assigned for severe IVDS with recurring 
attacks with intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(2002).

Under the revised DC 5293 in effect from September 23, 2002 
through September 25, 2003, IVDS can be evaluated based 
either on the duration of incapacitating episodes or a 
combination of the chronic orthopedic and neurological 
manifestations.  Effective September 26, 2003, that portion 
of the rating schedule pursuant to which disabilities of the 
musculoskeletal system and spine are evaluated was again 
revised.  However, these revisions do not materially affect 
this case since the criteria under DC 5293 for IVDS did not 
change (although the DC has been renumbered from 5293 to 
5243).

Under former DC 5295, lumbosacral strain is rated 10 percent 
disabling when there is characteristic pain on motion and 20 
percent disabling when there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating requires that 
the lumbosacral strain be severe, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, DC 5295 (2002).

Under the revised criteria, effective September 26, 2003, a 
general rating formula for diseases and injuries of the spine 
will provide that with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease the following ratings will 
apply.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

38 C.F.R. § 4.71a, DCs 5235-5243 (2007).

Analysis

In the December 1998 rating decision at issue, the RO granted 
service connection for low back strain and initially assigned 
a 10 percent rating effective June 2, 1995.  The veteran 
appealed for a higher initial rating.  See Fenderson, supra.

VA outpatient treatment records show that when he was seen in 
September 2000 the veteran denied any radicular pain or 
paraesthesias.  On physical examination, he was able to 
hyperextend his back, which he said made it feel better.  
Range of motion of the lumbar spine was forward flexion to 60 
degrees, extension to 30 degrees, lateral bending to 35 
degrees bilaterally, and rotation to 60 degrees.  There was 
no spasm with this activity.  Neuromuscular examination was 
normal.  The diagnosis was chronic low back pain.  The 
examiner felt that there was some somatoform disorder 
associated with this.  The veteran was given an exercise 
program and, later that month, received an injection for back 
pain.  

On VA examination in April 2003, the veteran denied any bowel 
or bladder incontinence or any numbness of the lower 
extremities.  Physical examination revealed no paraspinal 
muscle spasm, lumbar tenderness or sacroiliac joint 
tenderness.  He had full range of motion.  There was no 
decrease in range of motion on repeat bending two times.  He 
could walk on his toes and heels although he could not squat.  
Knee and ankle jerks were 2+.  On neurological evaluation, 
sensory was intact to light touch and vibratory.  X-rays of 
the lumbar spine revealed minimal degenerative changes.  The 
diagnosis was mild degenerative joint disease of the lumbar 
spine.  The examiner commented that the clinical symptoms 
were mild.  

When seen by VA in March 2004, the veteran had good range of 
motion in his back with mild pain in the left lower lumbar 
area.  Straight leg raising tests were normal bilaterally.  

On VA examination in September 2005, the veteran again denied 
any bladder or bowel problems.  Physical examination revealed 
subjective tenderness on the lower lumbosacral spine and on 
the left paravertebral muscle; however, there was no sign or 
redness, swelling, discoloration or local heat.  Lumbar 
flexion was to 110 degrees.  The veteran felt an improvement 
in the low back in this position.  To stand up from this 
position, he had to bend his knee to avoid straightening his 
back abruptly.  Lumbar extension was to 25 degrees.  Lateral 
bending was to 35 degrees in each direction.  Rotation was to 
45 degrees in each direction.  It was noted that an MRI done 
in February 2005 revealed minimal degenerative disc disease 
and minimal degenerative joint disease of the lumbar spine.  
The diagnosis was chronic low back pain.  

VA outpatient treatment records show that the veteran was 
seen in October 2005 clinical evaluation revealed no evidence 
of radiculopathy or myelopathy in the lower extremities.  
There was no gross neurological deficit.  

Based upon this evidence, the Board finds that the veteran's 
low back disability does not warrant a rating higher than 10 
percent under either the old or new criteria.  The medical 
evidence demonstrates no more than slightly limited motion in 
the veteran's lower back.  While the September 2000 VA 
outpatient treatment record revealed a loss of one-third of 
normal forward flexion, it showed normal range of motion in 
extension, lateral flexion and rotation.  The April 2003 VA 
examination found full range of motion for the back while the 
March 2004 VA outpatient treatment record noted that range of 
motion was "good."  The 2005 VA examination likewise found 
essentially full range of motion for the back (extension was 
5 degrees less than normal).  As such, the Board finds that 
the veteran's disability picture does not approximate the 
criteria for a higher evaluation under the former DC 5292.

The Board notes that a rating under former DC 5293 [for IVDS] 
requires evidence of primarily neurological symptoms.  And, 
here, the presence of such symptoms is not supported by the 
objective medical evidence of record.  The evidence has 
failed to reveal any weakness of the lower extremities or 
sensory deficit.  In fact, the April 2003 VA examination 
indicated that sensory was intact to light touch while the 
October 2005 VA outpatient treatment record specifically 
stated that there was no evidence of radiculopathy or gross 
neurological deficit.  So absent any objectively confirmed 
neurological symptoms, rating the low back disability under 
the former DC 5293 would be inappropriate.

The Board further notes that the evidence has not shown 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in the standing position.  The 
September 2000 VA outpatient treatment record and the April 
2003 VA examination both revealed that there was no 
paraspinal muscle spasm.  As such, a higher rating is not 
warranted under former DC 5295.

Under the new criteria, effective September 26, 2003, a 20 
percent rating requires forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, combined range of motion of the thoracolumbar spine 
not greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The March 2004 VA outpatient treatment 
record revealed good range of motion while the September 2005 
VA examination showed that the veteran was able to forward 
flex the lower back to 110 degrees.  As indicated above, 
normal forward flexion of the lumbar spine is 90 degrees.  
Therefore, it is clear that forward flexion of the veteran's 
low back is greater than 60 degrees.  In addition, the 
combined range of motion of the lumbar spine as evidenced by 
the September 2005 VA examination (110 degrees forward 
flexion + 25 degrees extension + 35 degrees right lateral 
flexion + 35 degrees left lateral flexion + 45 degrees right 
rotation + 45 degrees left rotation = 295 degrees) far 
exceeds 120 degrees.  There has been no finding of muscle 
spasm or loss of lumbar lordosis.

The current schedular criteria allow for associated objective 
neurologic abnormalities to be rated separately under an 
appropriate diagnostic code.  However, as already explained, 
no neurological symptomatology was identified.  Because there 
was no medical evidence that the veteran had any neurological 
symptoms associated with the service-connected low back 
disability, a separate rating cannot be assigned.

The Board has considered whether an increased disability 
rating is warranted for the veteran's low back disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's 
holding in DeLuca.  The clinical findings of record, however, 
do not reflect impairment that warrants a higher rating.  As 
explained above, the April 2003 VA examination revealed that 
the veteran had full range of motion while the September 2005 
likewise revealed essentially normal range of motion.  In 
addition, the 2003 VA examination indicated that there was no 
decrease in range of motion on repeated bending two times.  
Therefore, although it has no reason to doubt that the 
veteran's low back disability is productive of pain, the 
Board is unable to identify any clinical findings which would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 
and 4.59.

Under these circumstances, the Board finds no basis exists 
under either the former or current criteria for the 
assignment of an initial rating in excess of 10 percent for 
the low back strain.  




ORDER

Entitlement to service connection for muscle pain as due to 
an undiagnosed illness is denied.  

Entitlement to service connection for painful elbow and hand 
joints as due to an undiagnosed illness is denied.  

Entitlement to service connection for myasthenia gravis is 
granted.  

Entitlement to service connection for memory loss as due to 
an undiagnosed illness is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for a low back strain is denied.  


REMAND

Entitlement to an increased disability rating for a left knee 
disability, currently evaluated as 10 percent disabling.  

Reasons for remand

Additional evidence 

In December 2005, during a rehabilitation medicine 
consultation, the veteran reported that he was scheduled to 
have left knee surgery.  In April 2006, it was noted that the 
surgery was going to take place in the early part of 2006.  
The Board notes that the claims file does not contain any 
medical records dated since April 2006.  

The records associated with any left knee surgery performed 
will assist the Board in developing a more complete picture 
of the veteran's disability.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for his service-connected 
left knee disability since April 2006.  
In particular, ask the veteran if he 
has had left knee surgery since then 
and, if so, have him identify when and 
where.  After securing any necessary 
authorizations, request copies of all 
indicated records and associate them 
with the claims folder.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of the service-
connected left knee disability.  His 
claims folder should be available to 
and reviewed in conjunction with the 
examination.  All indicated tests, 
studies and X-rays should be performed.  
The report should set forth all 
objective findings regarding the left 
knee, including complete range of 
motion measurements.  The examiner must 
indicate whether there is any recurrent 
subluxation or lateral instability in 
the knee.  If there is subluxation 
and/or lateral instability, the 
examiner should characterize its 
degree.  In this regard, the terms 
"severe," "moderate," and "slight" are 
the preferred adjectives.  The examiner 
must comment on the existence of any 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and painful motion or 
pain with use of the left knee.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A complete rationale for any 
opinion expressed should be provided.

3.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If the benefits sought are 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


